Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 1 of 26 Page ID #:1856




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
    2   Including Professional Corporations
      LAURA BURSON, Cal. Bar No. 204459
    3 333 South Hope Street, 43rd Floor
      Los Angeles, California 90071-1422
    4 Telephone: 213.620.1780
      Facsimile: 213.620.1398
    5 Email:       lburson@sheppardmullin.com
   6 OLIFF PLC
     PETER T. EWALD (Admitted Pro Hac Vice)
   7 JOHN A. RADI (Admitted Pro Hac Vice)
     11 Canal Center Plaza, Suite 200
   8 Alexandria, Virginia 22314
     Telephone: 703.836.6400
   9 Facsimile: 703.836.2787
     Email:      pewald@oliff.com
  10             jradi@oliff.com
  11 Attorneys for Defendant
     EPSON AMERICA, INC.
  12 (Additional counsel listed on following page)
  13
  14                         UNITED STATES DISTRICT COURT
  15            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  16 FLEXIWORLD TECHNOLOGIES,                   Case No. 8:21-cv-00807-AB-DFM
     INC.,
  17                                            STIPULATED PROTECTIVE
              Plaintiff,                        ORDER
  18
           v.
  19
     EPSON AMERICA, INC.,
  20
              Defendant.
  21
  22
  23
  24
  25
  26
  27
  28

                                             -1-
       SMRH:4847-6685-3114                         [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 2 of 26 Page ID #:1857




    1 Timothy E. Grochocinski,                     Attorneys for Plaintiff
        Admitted Pro Hac Vice                      FLEXIWORLD TECHNOLOGIES,
    2 Edwin R. Nelson                              INC.
        Admitted Pro Hac Vice
    3 Ryan Griffin,
        Admitted Pro Hac Vice
    4 NELSON BUMGARDNER ALBRITTON PC
      15020 S. Ravinia Ave., Suite 29
    5 Orland Park, Illinois 60462
      Telephone: 708.675.1975
    6 Email:      tim@nbafirm.com
                  ed@nbafirm.com
    7             ryan@nbafirm.com
    8
     Brandon Fernald                               Attorneys for Plaintiff
   9 FERNALD LAW GROUP APC                         FLEXIWORLD TECHNOLOGIES,
     15910 Ventura Blvd., Suite 1702               INC.
  10 Los Angeles, California 91436
     Telephone: 323.410.0320
  11 Email:     brandon@fernaldlawgroup.com
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                           -2-
        SMRH:4847-6685-3114                      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 3 of 26 Page ID #:1858




    1 1.        INTRODUCTION
    2           A.       PURPOSES AND LIMITATIONS
    3           Discovery in this action is likely to involve production of confidential,
    4 proprietary, or private information for which special protection from public
    5 disclosure and from use for any purpose other than prosecuting this litigation may
    6 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
    7 enter the following Stipulated Protective Order. The parties acknowledge that this
    8 Order does not confer blanket protections on all disclosures or responses to
    9 discovery and that the protection it affords from public disclosure and use extends
  10 only to the limited information or items that are entitled to confidential treatment
  11 under the applicable legal principles. The parties further acknowledge that this
  12 Stipulated Protective Order does not entitle them to file confidential information
  13 under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed
  14 and the standards that will be applied when a party seeks permission from the court
  15 to file material under seal.
  16            B.       GOOD CAUSE STATEMENT
  17            This action is likely to involve trade secrets, customer and pricing lists and
  18 other valuable research, development, commercial, financial, technical, and/or
  19 proprietary information for which special protection from public disclosure and
  20 from use for any purpose other than prosecution of this action is warranted. Such
  21 confidential and proprietary materials and information consist of, among other
  22 things, confidential business or financial information, information regarding
  23 confidential business practices, source code and technical documentation, or other
  24 confidential research, development, or commercial information (including
  25 information implicating privacy rights of third parties), information otherwise
  26 generally unavailable to the public, or which may be privileged or otherwise
  27 protected from disclosure under state or federal statutes, court rules, case decisions,
  28 or common law. Accordingly, to expedite the flow of information, to facilitate the

                                                    -3-
        SMRH:4847-6685-3114                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 4 of 26 Page ID #:1859




    1 prompt resolution of disputes over confidentiality of discovery materials, to
    2 adequately protect information the parties are entitled to keep confidential, to ensure
    3 that the parties are permitted reasonable necessary uses of such material in
    4 preparation for and in the conduct of trial, to address their handling at the end of the
    5 litigation, and serve the ends of justice, a protective order for such information is
    6 justified in this matter. It is the intent of the parties that information will not be
    7 designated as confidential for tactical reasons and that nothing be so designated
    8 without a good faith belief that it has been maintained in a confidential, non-public
    9 manner, and there is good cause why it should not be part of the public record of this
  10 case.
  11 2.        DEFINITIONS
  12           2.1      Challenging Party: a Party or Non-Party that challenges the designation
  13 of information or items under this Order.
  14           2.2      “CONFIDENTIAL” Information or Items: information (regardless of
  15 how it is generated, stored, or maintained) or tangible things that qualify for
  16 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  17 the Good Cause Statement.
  18           2.3      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
  19 “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY”
  20 Information or Items: extremely sensitive “Confidential Information or Items,”
  21 disclosure of which to another Party or Non-Party would create a substantial risk of
  22 serious harm that could not be avoided by less restrictive means.
  23           2.4      “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or
  24 Items: extremely sensitive “Confidential Information or Items” representing or
  25 containing proprietary non-opensource or non-public domain computer code, build
  26 environment, and associated comments and revision histories, disclosure of which to
  27 another Party or Non-Party would create a substantial risk of serious harm that could
  28 not be avoided by less restrictive means.

                                                   -4-
       SMRH:4847-6685-3114                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 5 of 26 Page ID #:1860




    1           2.5      Counsel (without qualifier): Outside Counsel of Record and House
    2 Counsel (as well as their support staff).
    3           2.6      Designating Party: a Party or Non-Party that designates information or
    4 items that it produces in disclosures or in responses to discovery requests as
    5 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    6 ONLY” or “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES
    7 ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE.”
    8           2.7      Disclosure or Discovery Material: all items or information, regardless
    9 of the medium or manner in which it is generated, stored, or maintained (including,
  10 among other things, testimony, transcripts, and tangible things), that are produced or
  11 generated in disclosures or responses to discovery in this matter.
  12            2.8      Expert: a person with specialized knowledge or experience in a matter
  13 pertinent to the litigation who (1) has been retained by a Party or its Counsel to
  14 serve as an expert witness or as a consultant in this action, (2) is not a past or current
  15 employee of a Party or of a Party’s competitor, and (3) at the time of retention, is
  16 not anticipated to become an employee of a Party or of a Party’s competitor.
  17            2.9      House Counsel: attorneys who are employees of a party to this action.
  18 House Counsel does not include Outside Counsel of Record or any other outside
  19 counsel.
  20            2.10 Non-Party: any natural person, partnership, corporation, association, or
  21 other legal entity not named as a Party to this action.
  22            2.11 Outside Counsel of Record: attorneys who are not employees of a party
  23 to this action but are retained to represent or advise a party to this action and have
  24 appeared in this action on behalf of that party or are employed by a law firm which
  25 has appeared on behalf of that party; as well as staff of such counsel to whom it is
  26 reasonably necessary to disclose or allow access to Protected Material for this
  27 litigation.
  28

                                                     -5-
        SMRH:4847-6685-3114                                [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 6 of 26 Page ID #:1861




    1           2.12 Party: any party to this action, including all of its officers, directors,
    2 and employees (and their respective support staffs).
    3           2.13 “Patents-in-Suit” means U.S. Patent Nos. 7,609,402; 8,630,000;
    4 9,036,181; 10,037,178; 10,140,071; 10,140,073; 10,481,846; 10,481,847;
    5 10,642,576; 10,740,066; 10,761,791; 10,768,871; 10,846,031; and 10,873,856, and
    6 any additional patents that may be asserted in this matter.
    7           2.14 Producing Party: a Party or Non-Party that produces Disclosure or
    8 Discovery Material in this action.
    9           2.15 Professional Vendors: persons or entities that provide litigation support
  10 services (e.g., photocopying, videotaping, translating, preparing exhibits or
  11 demonstrations, and organizing, storing, or retrieving data in any form or medium)
  12 and their employees and subcontractors.
  13            2.16 Protected Material: any Disclosure or Discovery Material that is
  14 designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –
  15 ATTORNEYS’ EYES ONLY” or as “HIGHLY CONFIDENTIAL – OUTSIDE
  16 ATTORNEYS’ EYES ONLY” or as “HIGHLY CONFIDENTIAL – SOURCE
  17 CODE.”
  18            2.17 Receiving Party: a Party that receives Disclosure or Discovery Material
  19 from a Producing Party.
  20 3.         SCOPE
  21            3.1      The protections conferred by this Stipulation and Order cover not only
  22 Protected Material (as defined above), but also (1) any information copied or
  23 extracted from Protected Material; (2) all copies, excerpts, summaries, or
  24 compilations of Protected Material; and (3) any testimony, conversations, or
  25 presentations by Parties or their Counsel that might reveal Protected Material.
  26 However, the protections conferred by this Stipulation and Order do not cover the
  27 following information: (a) any information that is in the public domain at the time of
  28 disclosure to a Receiving Party or becomes part of the public domain after its

                                                    -6-
        SMRH:4847-6685-3114                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 7 of 26 Page ID #:1862




    1 disclosure to a Receiving Party as a result of publication not involving a violation of
    2 this Order, including becoming part of the public record through trial or otherwise;
    3 and (b) any information known to the Receiving Party prior to the disclosure or
    4 obtained by the Receiving Party after the disclosure from a source who obtained the
    5 information lawfully and under no obligation of confidentiality to the Designating
    6 Party.
    7           3.2      Nothing in this Protective Order shall prevent or restrict a Producing
    8 Party’s own disclosure or use of its own Protected Material for any purpose, and
    9 nothing in this Order shall preclude any Producing Party from showing its Protected
  10 Material to an individual who prepared or was involved in the preparation of the
  11 Protected Material.
  12            3.3      Nothing in this Order shall be construed to prejudice any Party’s right
  13 to use any Protected Material in court or in any court filing with the consent of the
  14 Producing Party or by order of the Court. Any use of Protected Material at trial
  15 shall be governed by the orders of the trial judge. This order does not govern the
  16 use of Protected Material at trial.
  17            3.4      This Order is without prejudice to the right of any Party to seek further
  18 or additional protection of any Discovery Material or to modify this Order in any
  19 way, including, without limitation, an order that certain matter not be produced at
  20 all.
  21 4.         DURATION
  22            Even after final disposition of this litigation, the confidentiality obligations
  23 imposed by this Order shall remain in effect until a Designating Party agrees
  24 otherwise in writing or a court order otherwise directs.
  25 5.         DESIGNATING PROTECTED MATERIAL
  26            5.1      Exercise of Restraint and Care in Designating Material for Protection.
  27 Each Party or Non-Party that designates information or items for protection under
  28 this Order must take care to limit any such designation to specific material that

                                                     -7-
        SMRH:4847-6685-3114                                [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 8 of 26 Page ID #:1863




    1 qualifies under the appropriate standards. To the extent it is practical to do so, and
    2 except as otherwise provided in this Order, the Designating Party must designate for
    3 protection only those parts of material, documents, items, or oral or written
    4 communications that qualify so that other portions of the material, documents,
    5 items, or communications for which protection is not warranted are not swept
    6 unjustifiably within the ambit of this Order.
    7           If it comes to a Designating Party’s attention that information or items that it
    8 designated for protection do not qualify for protection at all or do not qualify for the
    9 level of protection initially asserted, that Designating Party must promptly notify all
  10 other parties that it is withdrawing the mistaken designation.
  11            5.2      Manner and Timing of Designations. Except as otherwise provided in
  12 this Order (see, e.g., Section 5.2(b) below), or as otherwise stipulated or ordered,
  13 Disclosure or Discovery Material that qualifies for protection under this Order must
  14 be clearly so designated before the material is disclosed or produced.
  15            Designation in conformity with this Order requires:
  16                     (a)   for information in documentary form (e.g., paper or electronic
  17 documents, but excluding transcripts of depositions or other pretrial or trial
  18 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
  19 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
  20 CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” or “HIGHLY
  21 CONFIDENTIAL – SOURCE CODE” to each page that contains Protected
  22 Material.
  23                     (b)   for testimony given in deposition, that the Designating Party
  24 either (1) identify on the record or (2) identify, in writing, within 21 days of receipt
  25 of the final transcript, that the transcript shall be treated as “CONFIDENTIAL,”
  26 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
  27 CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” or “HIGHLY
  28 CONFIDENTIAL – SOURCE CODE.”

                                                    -8-
        SMRH:4847-6685-3114                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 9 of 26 Page ID #:1864




    1           The use of a document as an exhibit at a deposition or other pretrial or trial
    2 proceedings shall not in any way affect its designation as “CONFIDENTIAL” or
    3 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
    4 CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY.”
    5           Transcripts containing Protected Material shall have an obvious legend on the
    6 title page that the transcript contains Protected Material. Any transcript that was not
    7 designated on the record pursuant to the first paragraph of Section 5.2(b) above shall
    8 be treated during the 21-day period for designation as if it had been designated
    9 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety. After
  10 the expiration of that period or as of such earlier time that such transcript is
  11 designated, the transcript shall be treated only as actually designated.
  12                     (c)   for information produced in some form other than documentary
  13 and for any other tangible items, that the Producing Party affix in a prominent place
  14 on the exterior of the container or containers in which the information or item is
  15 stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
  16 ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – OUTSIDE
  17 ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
  18 CODE.” If only a portion or portions of the information or item warrant protection,
  19 the Producing Party, to the extent practicable, shall identify the protected portion(s)
  20 and specify the level of protection being asserted.
  21            5.3      Inadvertent Failures to Designate. An inadvertent failure to designate
  22 qualified information or items does not waive the Designating Party’s right to secure
  23 protection under this Order for such material. Upon correction of a designation, the
  24 Receiving Party must make all reasonable efforts to assure that the material is
  25 treated in accordance with the provisions of this Order.
  26
  27
  28

                                                     -9-
        SMRH:4847-6685-3114                                [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 10 of 26 Page ID #:1865




    1 6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
    2           6.1      Timing of Challenges. Any Party or Non-Party may challenge a
    3 designation of confidentiality at any time that is consistent with the Court’s
    4 Scheduling Order.
    5           6.2      Meet and Confer. All challenges to confidentiality designations shall
    6 proceed under L.R. 37-1 through L.R. 37-4.
    7 7.        ACCESS TO AND USE OF PROTECTED MATERIAL
    8           7.1      Basic Principles. A Receiving Party may use Protected Material that is
    9 disclosed or produced by another Party or by a Non-Party in connection with this
   10 case only for prosecuting, defending, or attempting to settle this litigation. Such
   11 Protected Material may be disclosed only to the categories of persons and under the
   12 conditions described in this Order. When the Action has been terminated, a
   13 Receiving Party must comply with the provisions of Section 15 below (FINAL
   14 DISPOSITION).
   15           Protected Material must be stored and maintained by a Receiving Party at a
   16 location and in a secure manner that ensures that access is limited to the persons
   17 authorized under this Order.
   18           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
   19 otherwise ordered by the Court or permitted in writing by the Designating Party, a
   20 Receiving Party may disclose any information or item designated
   21 “CONFIDENTIAL” only to:
   22                    (a)   the Receiving Party’s Outside Counsel of Record in this action,
   23 as well as employees of said Outside Counsel of Record to whom it is reasonably
   24 necessary to disclose the information for this Action;
   25                    (b)   the officers, directors, and employees (including House Counsel)
   26 of the Receiving Party to whom disclosure is reasonably necessary for this Action
   27 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
   28 A);

                                                    -10-
        SMRH:4847-6685-3114                                [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 11 of 26 Page ID #:1866




    1                    (c)   Experts (as defined in this Order) of the Receiving Party, as well
    2 as up to four (4) employees of said Experts, to whom disclosure is reasonably
    3 necessary for this Action and who have signed the “Acknowledgment and
    4 Agreement to Be Bound” (Exhibit A);
    5                    (d)   the Court and its personnel;
    6                    (e)   court reporters and their staff,
    7                    (f)   professional jury or trial consultants including mock jurors who
    8 have signed a confidentiality agreement, and Professional Vendors to whom
    9 disclosure is reasonably necessary for this Action and who have signed the
   10 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   11                    (g)   during their depositions, witnesses in the action to whom
   12 disclosure is reasonably necessary, with the consent of the Designating Party or as
   13 ordered by the Court;
   14                    (h)   the author or recipient of a document containing the information
   15 or a custodian or other person who otherwise possessed or knew the information;
   16                    (i)   any mediator or settlement officer, and their supporting
   17 personnel, mutually agreed upon by any of the parties engaged in settlement
   18 discussions.
   19           7.3      Disclosure of “HIGHLY CONFIDENTIAL – OUTSIDE
   20 ATTORNEYS’ EYES ONLY” Information or Items. Unless otherwise ordered by
   21 the Court or permitted in writing by the Designating Party, a Receiving Party may
   22 disclose any information or item designated “HIGHLY CONFIDENTIAL –
   23 OUTSIDE ATTORNEYS’ EYES ONLY” only to:
   24                    (a)   the Receiving Party’s Outside Counsel of Record in this action,
   25 as well as employees of said Outside Counsel of Record to whom it is reasonably
   26 necessary to disclose the information for this litigation;
   27                    (b)   Experts (as defined in this Order) of the Receiving Party, as well
   28 as up to four (4) employees of said Experts, (1) to whom disclosure is reasonably

                                                     -11-
        SMRH:4847-6685-3114                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 12 of 26 Page ID #:1867




    1 necessary for this litigation, (2) who have signed the “Acknowledgment and
    2 Agreement to Be Bound” (Exhibit A), and (3) for Experts only, as to whom the
    3 procedures set forth in Section 7.6 below, have been followed;
    4                    (c)   the Court and its personnel;
    5                    (d)   court reporters and their staff;
    6                    (e)   professional jury or trial consultants including mock jurors who
    7 have signed a confidentiality agreement, and Professional Vendors to whom
    8 disclosure is reasonably necessary for this litigation and who have signed the
    9 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   10                    (f)   the author or recipient of a document containing the information
   11 or a custodian or other person who otherwise possessed or knew the information;
   12                    (g)   any mediator or settlement officer, and their supporting
   13 personnel, mutually agreed upon by any of the parties engaged in settlement
   14 discussions.
   15           7.4      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   16 ONLY” Information or Items. Unless otherwise ordered by the Court or permitted
   17 in writing by the Designating Party, a Receiving Party may disclose any information
   18 or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
   19 only to:
   20                    (a)   the Receiving Party’s Outside Counsel of Record in this action,
   21 as well as employees of said Outside Counsel of Record to whom it is reasonably
   22 necessary to disclose the information for this litigation;
   23                    (b)   up to two House Counsel of the Receiving Party to whom
   24 disclosure is reasonably necessary for this Action and who have signed the
   25 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   26                    (c)   Experts (as defined in this Order) of the Receiving Party, as well
   27 as up to four (4) employees of said Experts, (1) to whom disclosure is reasonably
   28 necessary for this litigation, (2) who have signed the “Acknowledgment and

                                                     -12-
        SMRH:4847-6685-3114                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 13 of 26 Page ID #:1868




    1 Agreement to Be Bound” (Exhibit A), and (3) for Experts only, as to whom the
    2 procedures set forth in Section 7.6 below, have been followed;
    3                    (d)   the Court and its personnel;
    4                    (e)   court reporters and their staff;
    5                    (f)   professional jury or trial consultants including mock jurors who
    6 have signed a confidentiality agreement, and Professional Vendors to whom
    7 disclosure is reasonably necessary for this litigation and who have signed the
    8 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    9                    (g)   the author or recipient of a document containing the information
   10 or a custodian or other person who otherwise possessed or knew the information;
   11                    (h)   any mediator or settlement officer, and their supporting
   12 personnel, mutually agreed upon by any of the parties engaged in settlement
   13 discussions.
   14           7.5      Disclosure of “HIGHLY CONFIDENTIAL – SOURCE CODE”
   15 Information or Items. Unless otherwise ordered by the Court or permitted in writing
   16 by the Designating Party, a Receiving Party may disclose any information or item
   17 designated “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:
   18                    (a)   the Receiving Party’s Outside Counsel of Record in this action,
   19 as well as employees of said Outside Counsel of Record to whom it is reasonably
   20 necessary to disclose the information for this litigation;
   21                    (b)   up to three Experts of the Receiving Party (1) to whom
   22 disclosure is reasonably necessary for this litigation, (2) who have signed the
   23 “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3) as to whom
   24 the procedures set forth in Section 7.6 below, have been followed;
   25                    (c)   the Court and its personnel;
   26                    (d)   court reporters and their staff,
   27                    (e)   professional jury or trial consultants (but not mock jurors), and
   28 Professional Vendors to whom disclosure is reasonably necessary for this litigation

                                                     -13-
        SMRH:4847-6685-3114                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 14 of 26 Page ID #:1869




    1 and who have signed the “Acknowledgment and Agreement to Be Bound”
    2 (Exhibit A),
    3                    (f)   the author or recipient of a document containing the information
    4 or a custodian or other person who otherwise possessed or knew the information;
    5 and
    6                    (g)   any mediator or settlement officer, and their supporting
    7 personnel, mutually agreed upon by any of the parties engaged in settlement
    8 discussions.
    9           7.6      Procedures for Objecting to Disclosure of “HIGHLY CONFIDENTIAL
   10 – ATTORNEYS’ EYES ONLY or “HIGHLY CONFIDENTIAL – OUTSIDE
   11 ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
   12 CODE” Information or Items to Experts.
   13                    (a)   Unless otherwise ordered by the Court or agreed to in writing by
   14 the Designating Party, a Party that seeks to disclose to an Expert (as defined in this
   15 Order) any information or item that has been designated “HIGHLY
   16 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
   17 CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” or “HIGHLY
   18 CONFIDENTIAL – SOURCE CODE” pursuant to Sections 7.3, 7.4 and 7.5 first
   19 must provide to the Designating Party a signed “Acknowledgment and Agreement
   20 to Be Bound” (Exhibit A), as well as the following: (1) a copy of the Expert’s
   21 current resume or curriculum vitae; (2) a list of each person or entity from whom the
   22 Expert has received compensation or funding for work in his or her areas of
   23 expertise or to whom the Expert has provided professional services, including in
   24 connection with a litigation or administrative proceeding, at any time during the
   25 preceding five years and the party to the litigation or proceeding for whom such
   26 work was done; and (3) a list of all patents or patent applications in which the
   27 Expert is identified as an inventor or applicant, is involved in prosecuting or
   28 maintaining, or has any pecuniary interest. Notwithstanding anything to the

                                                    -14-
        SMRH:4847-6685-3114                                [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 15 of 26 Page ID #:1870




    1 contrary in this paragraph, the up to four (4) employees of any Expert do not need to
    2 be disclosed.
    3                    (b)   A Party that provides the information specified in the preceding
    4 respective paragraphs may disclose the subject Protected Material to the identified
    5 Expert unless, within ten days of delivering the request (the “Objection Period”), the
    6 Party receives a written objection from the Designating Party. Any such objection
    7 must set forth in detail the grounds on which it is based. The Parties shall work in
    8 good faith to agree to longer or shorter Objection Periods if deadlines in the case so
    9 require. For the avoidance of doubt, absent written consent of the Designating
   10 Party, the Party may not share Protected Material with the identified Expert until
   11 either the expiration of the Objection Period without written objection or until the
   12 Parties or the Court resolve the objection.
   13                    (c)   A Party that receives a timely written objection must meet and
   14 confer with the Designating Party (through direct voice to voice dialogue) to try to
   15 resolve the matter by agreement within five (5) days of the written objection. If the
   16 dispute is not resolved, the objecting Party will have ten (10) days from the date of
   17 the written objection to seek relief from the Court, unless agreed otherwise by the
   18 Parties or superseded by the applicable discovery dispute resolution procedures of
   19 any Judge or Magistrate Judge presiding over such dispute. If relief is not sought
   20 from the Court within that time, the request for disclosure shall be deemed
   21 withdrawn.
   22           In any such proceeding, the Party opposing disclosure to the Expert shall bear
   23 the burden of proving that the risk of harm that the disclosure would entail (under
   24 the safeguards proposed) outweighs the Receiving Party’s need to disclose the
   25 Protected Material to its Expert.
   26 8.        PROSECUTION BAR
   27           Any attorney representing Flexiworld, whether House Counsel or Outside
   28 Counsel of Record, and any person associated with Flexiworld and permitted to

                                                    -15-
        SMRH:4847-6685-3114                                [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 16 of 26 Page ID #:1871




    1 receive or access Defendant's Protected Material that is designated “HIGHLY
    2 CONFIDENTIAL - ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL
    3 – OUTSIDE ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL -
    4 SOURCE CODE” under this Order shall not be involved in any of the following
    5 activities: (i) preparing, prosecuting, supervising, or otherwise assisting in the
    6 preparation or prosecution of any patent application related by claim of priority, or
    7 otherwise, to any of the Patents-in-Suit or patents relating to the field of the
    8 invention of the Patents-in-Suit; (ii) amending any claim of any of the Patents-in-
    9 Suit or patents relating to the field of the invention of the Patents-in-Suit; and (iii)
   10 advising on, consulting on, preparing, prosecuting, drafting, editing, and/or
   11 amending of patent applications, specifications, claims, and/or responses to office
   12 actions, or otherwise affecting the scope of claims in patent applications relating to
   13 the field of the invention of the Patents-in-Suit. This Prosecution Bar shall begin
   14 when “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
   15 CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” or “HIGHLY
   16 CONFIDENTIAL – SOURCE CODE” information is first viewed or otherwise
   17 learned by the affected person and shall end one (1) year after final disposition of
   18 this action, as defined in Section 15.
   19           These prohibitions are not intended to and shall not preclude counsel from
   20 participating in proceedings on behalf of a Party challenging or defending the
   21 validity of any patent, including, but not limited to, as part of any reexamination,
   22 inter partes review, reissue proceedings, or any other post-grant review proceeding,
   23 except for such counsel shall not participate —directly or indirectly—in the
   24 amendment of any claim(s). Nothing in this Protective Order shall prevent any
   25 attorney from sending Prior Art to persons involved in prosecuting patent
   26 applications for purposes of ensuring that such Prior Art is submitted to the U.S.
   27 Patent and Trademark Office (or any similar agency of a foreign government) in
   28 compliance with any duty of candor. Nothing in this paragraph shall prohibit any

                                                  -16-
        SMRH:4847-6685-3114                              [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 17 of 26 Page ID #:1872




    1 attorney of record in this litigation from discussing any aspect of this case that is
    2 reasonably necessary for the prosecution or defense of any claim or counterclaim in
    3 this litigation. This Prosecution Bar applies to each individual reviewing the
    4 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
    5 CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” or “HIGHLY
    6 CONFIDENTIAL – SOURCE CODE” material and does not impute to the law
    7 firm, institution, or company who employs the individual.
    8 9.        SOURCE CODE
    9                    (a)   To the extent production of source code becomes necessary in
   10 this case, a Producing Party may designate source code as “HIGHLY
   11 CONFIDENTIAL – SOURCE CODE” if it comprises or includes extremely
   12 sensitive “Confidential Information or Items” representing or containing proprietary
   13 non-opensource or non-public domain computer code and associated comments and
   14 revision histories, disclosure of which to another Party or Non-Party would create a
   15 substantial risk of serious harm that could not be avoided by less restrictive means.
   16                    (b)   Protected Material designated as “HIGHLY CONFIDENTIAL –
   17 SOURCE CODE” shall be subject to all of the protections afforded to “HIGHLY
   18 CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” information
   19 including the Prosecution Bar set forth in Section 8, and may be disclosed only to
   20 Outside Counsel of Record and up to three (3) Experts as defined in this Order and
   21 approved to access Protected Material as set forth in Section 7.5.
   22                    (c)   Any source code produced in discovery shall be made available
   23 for inspection, in a format allowing it to be reasonably reviewed and searched,
   24 during normal business hours (9:00 am to 5:00 pm local time) or at other mutually
   25 agreeable times, at an office of the Producing Party’s Counsel in California,
   26 Virginia, or another mutually agreed upon location. Regarding source code format,
   27 source code shall be made available for inspection in a readable format (including, if
   28 applicable, the non-obfuscated format prior to any pre- and post-processing), as it is

                                                   -17-
        SMRH:4847-6685-3114                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 18 of 26 Page ID #:1873




    1 normally kept in the ordinary course of business. The computer containing source
    2 code will be made available upon reasonable notice to the Producing Party, which
    3 shall not be less than ten (10) days’ notice prior to the first requested inspection and,
    4 five (5) days’ notice in advance of any additional inspections. The Producing Party
    5 will attempt in good faith to make source code available for review on a shorter
    6 notice timeline where reasonably practicable, and in view of case deadlines. The
    7 source code shall be made available for inspection on a secured computer in a room
    8 without Internet access or network access to other computers, and the Receiving
    9 Party shall not copy, remove, or otherwise transfer any portion of the source code
   10 onto any recordable media or recordable device. Representatives of the Producing
   11 Party may monitor the review such that the Producing Party is not able to hear any
   12 normal volume discussions among the Receiving Party’s representatives, or view
   13 what specific portions of the Source Code Material that the Receiving Party’s
   14 representative is inspecting. All persons viewing Source Code shall sign on each
   15 day they view Source Code a log that will include the names of persons who enter
   16 the secured room to view the Source Code and when they enter and depart.
   17                    (d)   The Producing Party will, upon request, provide a secure
   18 breakout room for the Receiving Party’s representatives to use during the inspection
   19 where computers, cell phones, and other electronics are permitted.
   20                    (e)   The Producing Party will, upon request by the Receiving Party,
   21 provide up to three (3) paper copies of limited portions of source code (with each
   22 portion no greater than 20 consecutive pages and with no more than 300 pages
   23 total). The Receiving Party shall not request paper copies for the purposes of
   24 reviewing the source code other than electronically as set forth in Section 9(c) in the
   25 first instance. Within five (5) business days of such request, the Producing Party
   26 shall provide one copy of all such source code on watermarked or colored paper
   27 including bates numbers and the label “HIGHLY CONFIDENTIAL – SOURCE
   28 CODE.” If the request is served after 5:00 pm Pacific Time, it shall be deemed

                                                   -18-
        SMRH:4847-6685-3114                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 19 of 26 Page ID #:1874




    1 served the following business day. The Producing Party may challenge the amount
    2 of source code requested in hard copy form pursuant to the dispute resolution
    3 procedure set forth in Section 6 whereby the Producing Party is the “Challenging
    4 Party” and the Receiving Party is the “Designating Party” for purposes of dispute
    5 resolution. The Parties agree to discuss whether any numerical limits on the total
    6 pages of Source Code or total consecutive pages of Source Code printed may be
    7 appropriate to the extent the Receiving party reasonably requests additional pages.
    8 Notwithstanding anything to the contrary in this paragraph, upon request of the
    9 Receiving Party, the Parties agree to meet and confer in good faith regarding any
   10 exceptions in a specific instance to the numerical limits on the pages of Source Code
   11 that may be printed.
   12                    (f)   The Receiving Party shall maintain a log of all paper copies of
   13 the Source Code. The log shall include the names of the reviewers and/or recipients
   14 of paper copies and locations where the paper copies are stored. Upon five (5)
   15 business days’ advance notice to the Receiving Party by the Producing Party, the
   16 Receiving Party shall provide a copy of this log to the Producing Party. The
   17 Receiving Party shall maintain all paper copies of any printed portions of the source
   18 code in a secured, locked area. To the extent a deposition is likely to involve source
   19 code, the Party taking the deposition shall provide at least two days written notice of
   20 that fact, and the Producing Party may make a source code computer available at the
   21 deposition, minimizing the need for additional paper copies of source code,
   22 including upon request of the Receiving Party. Any paper copies used during a
   23 deposition shall be retrieved by the Producing Party at the end of each day and must
   24 not be given to or left with a court reporter or any other individual. Notwithstanding
   25 anything to the contrary in this paragraph, the Receiving Party may request
   26 additional paper copies of the printed source code which shall not be unreasonably
   27 withheld. Any disputes relating to such additional copies shall be handled in
   28 accordance with Section 9(e).

                                                    -19-
        SMRH:4847-6685-3114                                [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 20 of 26 Page ID #:1875




    1                    (g)   Except as provided in this sub-paragraph, absent express written
    2 permission from the Producing Party, the Receiving Party may not create electronic
    3 images, or any other images, or make electronic copies, of the Source Code from
    4 any paper copy of Source Code for use in any manner (including by way of example
    5 only, the Receiving Party may not scan the Source Code to a PDF or photograph the
    6 code). Images or copies of Source Code shall not be included in correspondence
    7 between the Parties (references to production numbers shall be used instead), and
    8 shall be omitted from pleadings and other papers except to the extent permitted
    9 herein. The Receiving Party may create an electronic copy or image of limited
   10 excerpts of Source Code in a pleading, court filing, expert report, trial exhibit,
   11 demonstrative, deposition exhibit/transcript, and drafts of these documents. Such
   12 excerpts shall in no instance comprise more than 150 consecutive lines of Source
   13 Code.
   14                    (h)   No electronic recordable media or recordable devices, including,
   15 without limitation, sound recorders, computers, cellular telephones, peripheral
   16 equipment, cameras, CDs, DVDs, or drives of any kind, shall be permitted into the
   17 Source Code Review Room.
   18                    (i)   The Receiving Party’s Outside Counsel and/or
   19 experts/consultants shall be entitled to take notes relating to the Source Code but
   20 may not copy the Source Code into the notes.
   21                    (j)   The Receiving Party’s Outside Counsel and any person receiving
   22 a copy of any Source Code shall maintain and store any paper copies of the Source
   23 Code at their offices in a manner that prevents duplication of or unauthorized access
   24 to the Source Code, including, without limitation, storing the Source Code in a
   25 locked room or cabinet at all times when it is not in use.
   26                    (k)   For “HIGHLY CONFIDENTIAL – SOURCE CODE” material
   27 designated by a Producing Party, such source code shall be shipped by each Party in
   28

                                                   -20-
        SMRH:4847-6685-3114                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 21 of 26 Page ID #:1876




    1 a manner consistent with how each Party ships its own “HIGHLY
    2 CONFIDENTIAL – SOURCE CODE” material.
    3 10.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
    4           PRODUCED IN OTHER LITIGATION
    5           10.1 If a Party is served with a subpoena or a court order issued in other
    6 litigation that compels disclosure of any information or items designated in this
    7 Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
    8 EYES ONLY” or “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES
    9 ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” that Party must:
   10                    (a)   Promptly notify in writing the Designating Party. Such
   11 notification shall include a copy of the subpoena or court order;
   12                    (b)   Promptly notify in writing the party who caused the subpoena or
   13 order to issue in the other litigation that some or all of the material covered by the
   14 subpoena or order is subject to this Protective Order. Such notification shall include
   15 a copy of this Stipulated Protective Order; and
   16                    (c)   Cooperate with respect to all reasonable procedures sought to be
   17 pursued by the Designating Party whose Protected Material may be affected.
   18           If the Designating Party timely seeks a protective order, the Party served with
   19 the subpoena or court order shall not produce any information designated in this
   20 action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
   21 EYES ONLY” or “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES
   22 ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” before a
   23 determination by the Court from which the subpoena or order issued, unless the
   24 Party has obtained the Designating Party’s permission. The Designating Party shall
   25 bear the burden and expense of seeking protection in that court of its confidential
   26 material and nothing in these provisions should be construed as authorizing or
   27 encouraging a Receiving Party in this Action to disobey a lawful directive from
   28 another court.

                                                   -21-
        SMRH:4847-6685-3114                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 22 of 26 Page ID #:1877




    1           10.2 The provisions set forth herein are not intended to, and do not, restrict
    2 in any way the procedures set forth in Federal Rule of Civil Procedure 45(d)(3) or
    3 (f).
    4 11.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    5           PRODUCED IN THIS LITIGATION
    6                    (a)   The terms of this Order are applicable to information produced
    7 by a Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
    8 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
    9 CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” or “HIGHLY
   10 CONFIDENTIAL – SOURCE CODE.” Such information produced by Non-Parties
   11 in connection with this litigation is protected by the remedies and relief provided by
   12 this Order. Nothing in these provisions should be construed as prohibiting a Non-
   13 Party from seeking additional protections.
   14                    (b)   In the event that a Party is required, by a valid discovery request,
   15 to produce a Non-Party’s confidential information in its possession, and the Party is
   16 subject to an agreement with the Non-Party not to produce the Non-Party’s
   17 confidential information, then the Party shall:
   18                          (1)   Promptly notify in writing the Requesting Party and the
   19           Non-Party that some or all of the information requested is subject to a
   20           confidentiality agreement with a Non-Party; and
   21                          (2)   Promptly provide the Non-Party with a copy of the
   22           Stipulated Protective Order in this Action, the relevant discovery request(s),
   23           and a reasonably specific description of the information requested.
   24                    (c)   If the Non-Party fails to object or seek a protective order from
   25 this court within ten days after receiving the notice and accompanying information
   26 (unless a different period of time is specified by a contract or agreement involving
   27 the Producing Party and the Non-Party covering the confidentiality and/or disclosure
   28 of the information requested), the Producing Party may produce the Non-Party’s

                                                     -22-
        SMRH:4847-6685-3114                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 23 of 26 Page ID #:1878




    1 confidential information responsive to the discovery request. If the Non-Party
    2 timely objects or seeks a protective order, the Producing Party shall not produce any
    3 information in its possession or control that is subject to the confidentiality
    4 agreement with the Non-Party before a determination by the Court.
    5 12.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    6           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    7 Protected Material to any person or in any circumstance not authorized under this
    8 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    9 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   10 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   11 persons to whom unauthorized disclosures were made of all the terms of this Order,
   12 and (d) request such person or persons to execute the “Acknowledgment and
   13 Agreement to Be Bound” that is attached hereto as Exhibit A.
   14 13.       PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
   15           MATERIAL
   16           When a Producing Party gives notice to Receiving Parties that certain
   17 produced material is subject to a claim of privilege or other protection, the
   18 obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   19 Procedure 26(b)(5)(B). A Producing Party may assert privilege or protection over
   20 produced documents at any time by notifying the Receiving Party in writing of the
   21 assertion of privilege or protection. In addition, information that contains privileged
   22 matter or attorney work product shall be returned or destroyed immediately by the
   23 Receiving Party if such information appears on its face to have been inadvertently
   24 produced or if requested. After being notified, a Receiving Party must promptly
   25 return or destroy the specified information until the claim is resolved.
   26           Pursuant to Federal Rule of Evidence 502(d) and (e), the production of a
   27 privileged or work-product-protected document is not a waiver of privilege or
   28 protection from discovery in this case or in any other federal or state proceeding.

                                                  -23-
        SMRH:4847-6685-3114                              [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 24 of 26 Page ID #:1879




    1 For example, the mere production of privilege or work-product-protected documents
    2 in this case as part of a mass production is not itself a waiver in this case or any
    3 other federal or state proceeding.
    4 14.       MISCELLANEOUS
    5           14.1 Right to Further Relief. Nothing in this Order abridges the right of any
    6 person to seek its modification by the Court in the future.
    7           14.2 Right to Assert Other Objections. By stipulating to the entry of this
    8 Protective Order no Party waives any right it otherwise would have to object to
    9 disclosing or producing any information or item on any ground not addressed in this
   10 Stipulated Protective Order. Similarly, no Party waives any right to object on any
   11 ground to use in evidence of any of the material covered by this Protective Order.
   12           14.3 Filing Protected Material. Without written permission from the
   13 Designating Party or a court order secured after appropriate notice to all interested
   14 persons, a Party may not file in the public record in this action any Protected
   15 Material.
   16           14.4 Privilege Logs. The parties agree that any materials protected from
   17 discovery by the attorney-client privilege or the work product doctrine created after
   18 April 29, 2021, the date that Plaintiff filed this suit, need not be identified on a
   19 privilege log under Federal Rule of Civil Procedure 26(b)(5).
   20           14.5 Computation of time. The computation of any period of time
   21 prescribed or allowed by this Order shall be governed by the provisions for
   22 computing time set forth in Federal Rule of Civil Procedure 6.
   23 15.       FINAL DISPOSITION
   24           Final disposition shall be deemed to be the later of (1) dismissal of all claims
   25 and defenses in this Action, with or without prejudice; and (2) final judgment herein
   26 after the completion and exhaustion of all appeals, rehearings, remands, trials, or
   27 reviews of this action, including the time limits for filing any motions or
   28 applications for extension of time pursuant to applicable law and the time limits for

                                                   -24-
        SMRH:4847-6685-3114                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 25 of 26 Page ID #:1880




    1 filing a petition for writ of certiorari to the Supreme Court of the United States if
    2 applicable.
    3           Within 60 days after the final disposition of this action, as defined herein,
    4 each Receiving Party must return all Protected Material to the Producing Party or
    5 destroy such material. As used in this subdivision, “all Protected Material” includes
    6 all copies, abstracts, compilations, summaries, and any other format reproducing or
    7 capturing any of the Protected Material. Whether the Protected Material is returned
    8 or destroyed, the Receiving Party must submit a written certification to the
    9 Producing Party (and, if not the same person or entity, to the Designating Party) by
   10 the 60-day deadline that (1) identifies (by category, where appropriate) all the
   11 Protected Material that was returned or destroyed and (2) affirms that the Receiving
   12 Party has not retained any copies, abstracts, compilations, summaries or any other
   13 format reproducing or capturing any of the Protected Material. Notwithstanding this
   14 provision, Counsel are entitled to retain an archival copy of all pleadings, motion
   15 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
   16 deposition and trial exhibits, expert reports, attorney work product, and consultant
   17 and expert work product, even if such materials contain Protected Material, with the
   18 exception of paper copies of source code. Any such archival copies that contain or
   19 constitute Protected Material remain subject to this Protective Order as set forth in
   20 Section 4 (DURATION).
   21
   22           SO ORDERED this 10th day of September 2021.
   23
   24
                                                   The Honorable Douglas F. McCormick
   25
                                                  UNITED STATES MAGISTRATE JUDGE
   26
   27
   28

                                                   -25-
        SMRH:4847-6685-3114                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 8:21-cv-00807-AB-DFM Document 41 Filed 09/10/21 Page 26 of 26 Page ID #:1881




    1                                         EXHIBIT A
    2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3           I, __________________________ [print or type full name], of
    4 _________________________________ [print or type full address], declare under
    5 penalty of perjury that I have read in its entirety and understand the Stipulated
    6 Protective Order that was issued by the United States District Court for the Central
    7 District of California in the case of FLEXIWORLD TECHNOLOGIES, INC. v.
    8 EPSON AMERICA, INC., Case No. 8:21-cv-00807-AB-DFM. I agree to comply
    9 with and to be bound by all the terms of this Stipulated Protective Order and I
   10 understand and acknowledge that failure to so comply could expose me to sanctions
   11 and punishment in the nature of contempt. I solemnly promise that I will not
   12 disclose in any manner any information or item that is subject to this Stipulated
   13 Protective Order to any person or entity except in strict compliance with the
   14 provisions of this Order.
   15           I further agree to submit to the jurisdiction of the United States District Court
   16 for the Central District of California for the purpose of enforcing the terms of this
   17 Stipulated Protective Order, even if such enforcement proceedings occur after
   18 termination of this action.
   19           I hereby appoint _____________________________ [print or type full name]
   20 of __________________________ [print or type full address and telephone
   21 number] as my California agent for service of process in connection with this action
   22 or any proceedings related to enforcement of this Stipulated Protective Order.
   23 Date: __________________________
   24 City and State where sworn and signed: ____________________________
   25
   26 Signature: _____________________________________
   27 Print name: ____________________________________
   28

                                                   -26-
        SMRH:4847-6685-3114                               [PROPOSED] STIPULATED PROTECTIVE ORDER
